Citation Nr: 1814134	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO. 11-15 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE


Entitlement to service connection for sinusitis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel


INTRODUCTION


The Veteran had active military service from January 1984 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. In July 2016 and June 2017, the Board remanded the issue for further evidentiary development and adjudication. That development has been accomplished, and the claim has now been returned to the Board for further action. See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran's sinusitis did not manifest in-service and is not shown to be causally or etiologically related to an in-service event, injury or disease. 


CONCLUSION OF LAW

The criteria for service connection for sinusitis have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, and 5107; see also 38 C.F.R. §§ 3.102 and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In this case, VA satisfied its duty to notify the Veteran by way of an April 2009 letter. The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date. The Veteran received all essential notice, had a meaningful opportunity to participate in the development of his claim, and was not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Further, neither the Veteran, nor his representative, alleged prejudice with regard to notice. Accordingly, VA satisfied its duty to notify. 

In regard to the duty to assist, the Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). The evidence of record contains in-service treatment records, outpatient treatment records, military personnel records, and records from the Social Security Administration. No other relevant records have been identified and are outstanding. For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issue on appeal. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded VA medical examinations in May 2009 and August 2016. Pursuant to the June 2017 Board remand, an addendum opinion was added in August 2017. Based on the examinations, including an addendum opinion, and the records, VA medical examiners were able to provide adequate opinions. Accordingly, the Board determines that the VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied. 

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and provided the Veteran with VA medical examinations. 38 C.F.R. § 3.159(c)(4). Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After a review of the record, the Board finds that although the Veteran has a current diagnosis of sinusitis, he does not meet the standards for direct service connection as the preponderance of the evidence supports a finding that there was no in-service incurrence or aggravation of a disease or injury, and no medical nexus between active service and the current disability has been established. 

In regards to the first element of direct service connection (a current disability), the medical evidence reflects a generalized diagnosis of sinusitis, and as such the Board finds that the first element has been met. 

Concerning the second element, the preponderance of the evidence supports a finding that there was no in-service incurrence or aggravation of a disease or injury. The service treatment records are silent for any complaints, symptoms, or diagnoses of sinusitis during his service. Specifically, the service treatment records show that the Veteran generally had normal nose and sinus with no complaints of nose trouble. The Veteran did have frequent colds but again, no sinusitis was diagnosed. In 1992, near his separation, the service treatment records show that the Veteran affirmatively denied having sinusitis. 

A review of post-service treatment records shows that the Veteran alleged that he had sinus problems since basic training in 1984, but admitted that he was not treated and diagnosed with sinusitis until 1998, six years after service. The earliest treatment record shows that the Veteran had sinus congestion in 1994 forward, but was not diagnosed with sinusitis until October 1999, seven years after service. 

The Board finds that the preponderance of the evidence is against a finding that the Veteran's sinusitis manifested in-service, or is causally or etiologically related to an in-service event, injury or disease. In so finding, the Board gives great probative value to the May 2009, August 2016, and August 2017 VA examiners' opinions as their findings are well supported by, and consistent with, the record as noted above. Specifically, in the May 2009 VA examination, the VA examiner addressed the June 1989 service treatment records wherein the Veteran was evaluated for "breathing difficulties." The service treatment records show that the Veteran had breathing difficulties and nasal stuffiness due to allergic rhinitis. The examiner determined that these symptoms were more related to the Veteran's viral infection and bronchitis as well as tobacco use rather than allergic rhinitis, as the service treatment records did not reflect complaints of nasal stuffiness or recurrent complaints of seasonal allergies, itchy eyes or similar symptoms. As such, the examiner attributed the symptoms to a viral infection and bronchitis rather than allergic rhinitis. The Board finds that both assessments show that the breathing difficulties and nasal stuffiness in June 1989 were attributable to a condition other than sinusitis.  

In the August 2016 VA examination, the examiner determined that the Veteran's sinusitis is less likely than not incurred in or caused by service. The examiner explained that the service treatment records did not reflect any sinusitis-related symptoms, treatment, or diagnosis. Further, the examiner stated that the Medical History Form dated April 17, 1992 showed no evidence or history of sinusitis. As such, the examiner concluded that there is no evidence that the Veteran's sinusitis was incurred in service. 

In the August 2017 VA addendum opinion, the examiner affirmed the August 2016 VA examiner's opinion, and opined that the Veteran's sinusitis was less likely than not incurred in or caused by service. The examiner explained that although the service treatment records show that the Veteran had frequent colds, they did not reflect a diagnosis of sinusitis, nor do the symptoms reported during self-limited episodes of upper respiratory infections fit the symptoms expected during an episode of acute sinusitis. In fact, the examiner noted that the Veteran's symptoms are more consistent with the diagnoses rendered at the time such as upper respiratory infection, and on one occasion, likely strep throat, but not sinusitis. Moreover, the examiner opined, the Veteran's reported shortness of breath is not a symptom of sinusitis but is more commonly a symptom of viral respiratory infection in one who smokes, as the Veteran did at the time. 

The Board finds the examiners' opinions compelling as they are well supported by the records. Further, the Board finds that there is no competent and credible medical evidence that supports the Veteran's claim that his sinusitis occurred in, or is causally or etiologically related, his time in service. Accordingly, the Board finds that the Veteran does not meet the standards for direct service connection as the preponderance of the evidence supports a finding that there was no in-service incurrence or aggravation of a disease or injury. 

Although lay persons are competent to provide opinions on some medical issues. Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person. Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). The claimed sinusitis is the kind of condition that is not readily amenable to mere lay diagnosis regarding its etiology, and the evidence shows that specific criteria are required to properly assess and diagnose such disorders. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation. Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating such disorders. King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012). Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value. Therefore, entitlement to service connection must be denied.

In conclusion, although the Veteran has established a current disability of sinusitis, the preponderance of the evidence establishes that there was no in-service incurrence and that such disability did not manifest during service or for many years thereafter and is not otherwise related to his active service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim for service connection for sinusitis on a direct basis is denied.


ORDER

Entitlement to service connection for sinusitis is denied. 




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


